Case: 20-30306     Document: 00515910385         Page: 1     Date Filed: 06/22/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 22, 2021
                                  No. 20-30306                          Lyle W. Cayce
                                                                             Clerk

   Hayward Dean, individually and all others similarly situated; Bruce
   Dupont; Gary L. Carlton; Ruth Mayeaux; Gregory
   Lawrence Sergent; Gregory Williams, Et al.;

                                                           Plaintiffs—Appellants,

                                      versus

   Akal Security, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:17-CV-543


   Before Higginbotham, Southwick, and Engelhardt, Circuit
   Judges.
   Leslie H. Southwick, Circuit Judge:
          The federal government contracted with a security company to
   monitor detainees during air travel. Specifically at issue here are return
   flights after deportees were taken to a foreign country. Some of the security
   company’s employees challenged the company’s meal-period policy. That
   policy automatically deducted an hour of pay on return flights that exceeded
   90 minutes and had no deportees. The employees argue that this policy
Case: 20-30306      Document: 00515910385          Page: 2   Date Filed: 06/22/2021




                                    No. 20-30306


   violated the Fair Labor Standards Act. The district court granted summary
   judgment for the company. We AFFIRM.


                FACTUAL AND PROCEDURAL BACKGROUND
          The United States Immigration and Customs Enforcement agency
   (“ICE”) contracted with Akal Security, Inc., to provide certain personnel for
   flights, including those carrying deportees to another country. Akal lost this
   contract sometime in December 2017, several months after the named
   plaintiff filed his original complaint. The plaintiffs no longer work for Akal,
   but they continue to press their challenge to the meal-period policy that
   existed during their employment as Aviation Security Officers (“ASOs”)
   with Akal.
          Akal hired ASOs to control deportees and to respond to their needs
   on these flights. The ASOs’ responsibilities ranged from monitoring the
   deportees to coordinating deportees’ trips to the restroom. Though there
   were pilots and flight attendants on each flight, these individuals were not
   Akal employees. The ASOs were nonexempt, hourly employees as defined
   under the Fair Labor Standards Act (“FLSA”).
          The dispute before us concerns Akal’s meal-period policy for the
   return-flight portion of ICE missions. The policy was this:
          There is a mandatory un-paid 1 hour meal period on each shift.
          This affects all Aviation Security Officers (“ASOs”) and
          Leads operating out of Mesa, AZ, San Antonio, TX,
          Alexandria, LA and Miami, FL. This meal period will be taken
          by all ASOs and Leads on the return leg of each mission.
          Exceptions to this rule are the following:
          •A mission on which there are detainees on-board for the
          return leg of the trip; there will be no un-paid meal period and
          ASOs will be paid for the entire mission.




                                         2
Case: 20-30306         Document: 00515910385               Page: 3      Date Filed: 06/22/2021




                                          No. 20-30306


           •If the return leg of a mission is shorter than 90 minutes, there
           will be no un-paid meal period and ASOs will be paid for the
           entire mission.
           The “return leg” is defined as the last leg of the mission prior
           to arriving at the point of origin during which there are no
           detainees on board and no security duties are required. During
           this un-paid meal period, ASOs and Leads will be expected to
           disengage from work duties and may use their time as they
           wish. As this meal period will be taken in the workplace,
           professional conduct must be maintained and any violations of
           company policy will not be tolerated.
   Though Akal’s policy covered both domestic and international flights, the
   plaintiff ASOs challenged the operation of the policy on flights of 90 minutes
   or more returning to the United States after deportations had been
   completed.
           ASOs across the country have brought individual suits and class
   actions against Akal, contesting the legality of the meal-period policy. 1 The
   argument is that Akal violated the FLSA by not paying the required minimum
   wage during this one-hour break because those periods either were
   compensable travel time or did not qualify as a bona fide meal period.
           The appellants here are ASOs in San Antonio, Texas, and Alexandria,
   Louisiana. They claimed two FLSA violations: (1) that the meal-period



           1
             Two other federal circuits have heard related cases. A panel in the Ninth Circuit
   found in favor of Akal, holding that the employee in that appeal did not dispute that he was
   relieved of duty during the one-hour break, thus “fail[ing] to raise a triable issue as to
   whether Akal is liable for violating the FLSA.” Alonzo v. Akal Sec. Inc., 807 F. App’x 718,
   720 (9th Cir. 2020). The Eleventh Circuit heard oral arguments in January 2021, after a
   district court found as a matter of law that the ASOs were not completely relieved of duty
   and granted judgment in their favor. Gelber v. Akal Sec., Inc., No. 18-14496 (11th Cir. argued
   Jan. 15, 2021). These circuits, though, may not apply the same analysis when identifying
   whether a bona fide meal period occurred, which we will discuss later.




                                                 3
Case: 20-30306      Document: 00515910385           Page: 4     Date Filed: 06/22/2021




                                     No. 20-30306


   policy violated the FLSA because the ASOs were entitled to additional
   minimum-wage pay, and (2) that Akal violated the FLSA by not paying the
   ASOs’ required overtime wages. The district court granted conditional class
   certification, then later dismissed the minimum-wage claim. The ASOs have
   not appealed the dismissal of the minimum-wage claim.
          Akal sought summary judgment on the remainder of the case, and the
   district court granted the motion. It concluded that the ASOs “fail[ed] to
   rebut the affirmative showing made by Akal regarding both relief from work-
   related duties and the lack of interruption of [the ASOs’] meal breaks due to
   such duties.” The ASOs appealed.


                                   DISCUSSION
          We review a grant of summary judgment de novo, “applying the same
   standard as the district court.” Satterfield & Pontikes Constr., Inc. v. U.S. Fire
   Ins. Co., 898 F.3d 574, 578 (5th Cir. 2018). There must be “no genuine
   dispute as to any material fact” for a proper grant of summary judgment.
   Fed. R. Civ. P. 56(a). When reviewing the parties’ evidence, we make all
   inferences in favor of the nonmoving party; here, the ASOs. Salazar v.
   Lubbock Cnty. Hosp. Dist., 982 F.3d 386, 388 (5th Cir. 2020).
          The claim here is for a violation of the FLSA. Under that Act,
   nonexempt employees engaged in commerce are to be paid a minimum wage
   for all hours worked. 29 U.S.C. § 206(a). Any hour worked over 40 hours in
   a workweek must be paid at “a rate not less than one and one-half times the
   regular rate at which the employee is employed.” § 207(a)(1). This
   framework sets the stage for the ASOs’ appeal, as they seek overtime pay for




                                           4
Case: 20-30306        Document: 00515910385             Page: 5      Date Filed: 06/22/2021




                                        No. 20-30306


   those meal periods that contributed to more than 40 hours worked in a given
   week. 2
             The Department of Labor (“DOL”) regulations relevant here are
   those that establish “the principles involved in determining what constitutes
   working time.” 29 C.F.R. § 785.1. We will defer to DOL regulations
   concerning the FLSA when they are “based on a permissible construction of
   the statute.” Vela v. City of Hous., 276 F.3d 659, 667 (5th Cir. 2001) (quoting
   Chevron U.S.A. Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842–43
   (1984)).
             We group the ASOs’ arguments into two categories, though there will
   be some overlap. First, we consider whether the entire return flight must be
   compensable travel time, which largely but not entirely is an argument that
   an uncompensated meal period cannot occur on these flights. Second, we
   apply this circuit’s predominant-benefit test to the one-hour breaks that the
   ASOs received to determine if a valid, uncompensated meal period occurred.
   I.     Compensable travel time
             Our obligation in this appeal is to apply this simple regulatory
   sentence: “Bona fide meal periods are not worktime.” 29 C.F.R. § 785.19(a).
   The DOL gives us much more guidance than that sentence, but we wish to
   set our course with that clear goal in mind.
             The ASOs argue that the entire return flight was compensable.
   Because Akal compensated the ASOs for all but one hour of the empty return
   flights, the critical question is whether an employee, while engaged in
   otherwise compensable air travel, can be subject to a bona fide meal period.


             2
            Akal acknowledges “that [if] the meal period is compensable, there is no dispute
   that the parties could easily calculate the number of alleged overtime hours that were
   unpaid by a review of Akal’s records.”




                                              5
Case: 20-30306      Document: 00515910385          Page: 6    Date Filed: 06/22/2021




                                    No. 20-30306


          There are travel regulations that mention excluded meal periods, and
   there are others that do not. We review the regulatory scheme as a whole
   when applying the DOL’s interpretations of travel time and meal periods.
   See Exelon Wind 1, L.L.C. v. Nelson, 766 F.3d 380, 399–400 (5th Cir. 2014).
          No DOL regulation prohibits a bona fide meal period during travel.
   When overnight travel is required of employees, “[r]egular meal period time
   is not counted” as hours worked. 29 C.F.R. § 785.39. Salient, but of
   contested application, is a regulation that Akal argues is directly on point
   because it discusses meal periods on airplanes. The ASOs argue it is
   irrelevant because they were not the kinds of employees within the coverage
   of the regulation. That regulation reads:
          Any work which an employee is required to perform while
          traveling must, of course, be counted as hours worked. An
          employee who drives a truck, bus, automobile, boat or airplane,
          or an employee who is required to ride therein as an assistant
          or helper, is working while riding, except during bona fide meal
          periods or when he is permitted to sleep in adequate facilities
          furnished by the employer.
   § 785.41. Akal insists the ASOs were required to “ride” in the airplane, but
   the rebuttal is that an ASO was not an “assistant or helper” to the “driver.”
   One perspective on meaning is that a pilot could not handle all that was
   necessary in these flights without considerable help. Still, we conclude the
   appeal can be decided without applying that regulation.
          One regulation on which the ASOs rely states that “[t]ime spent by
   an employee in travel as part of his principal activity, such as travel from job
   site to job site during the workday, must be counted as hours worked.”
   § 785.38. This regulation prohibits a noncompensable meal period, the ASOs
   argue, because they were required to return on the airplanes, and they had
   additional duties required of them upon landing at their home base. Akal




                                          6
Case: 20-30306        Document: 00515910385              Page: 7       Date Filed: 06/22/2021




                                         No. 20-30306


   does not dispute those facts, but it certainly has a different view of their
   significance. 3
           In support of their interpretation of Section 785.38, the ASOs discuss
   an unpublished Eleventh Circuit opinion. Burton v. Hillsborough Cnty., 181
   F. App’x 829 (11th Cir. 2006). The panel of that court held that county
   employees who were required to pick up and return county-owned vehicles
   that contained the necessary work tools for that day had compensable travel
   time retrieving and returning the county-owned vehicles pursuant to Section
   785.38. Id. at 837–38. A district court in this circuit also held that, under
   Section 785.38, return travel time to a landscaping company’s home base to
   conduct additional work constituted compensable time. Cantu v. Milberger
   Landscaping, Inc., 12 F. Supp. 3d 918, 922–23 (W.D. Tex. 2014). We need
   not determine our agreement with either analysis because even if those
   holdings are correct, neither considered a meal period during the travel. 4
   Further, we do not see in Section 785.38 either approval or a bar to a meal
   period.
           The ASOs next propose that any downtime during the return flights
   was compensable. Under Section 785.21: “[a]n employee who is required to
   be on duty for less than 24 hours is working even though he is permitted to
   sleep or engage in other personal activities when not busy.” Additionally,
   under Section 778.223, idle hours may be compensable when the employee is
   required to remain on duty. Relatedly, the Supreme Court has allowed


           3
            Akal states, in a footnote, that the ASOs were not “traveling” as the term is meant
   in the FLSA. There is no significant argument about that point of definition, and we do not
   need to address it.
           4
             A judge for a Northern District of Alabama case held: “Travel time does not
   include a bona fide meal period” under Section 785.38. Hilley v. Tacala, L.L.C., No. 2:12-
   CV-2691, 2014 WL 1246364, at *17 (N.D. Ala. Mar. 24, 2014). We cite that here as one
   opinion that analyzed meal periods specifically in connection with travel.




                                                7
Case: 20-30306       Document: 00515910385          Page: 8    Date Filed: 06/22/2021




                                     No. 20-30306


   certain inactive time to be compensable. See Armour & Co. v. Wantock, 323
   U.S. 126, 134 (1944). The Armour Court held that the FLSA mandated
   compensation, even though “the nature of the duty left time hanging heavy
   on the employees’ hands.” Id. In Armour, though, the district court had held
   that the “[u]sual hours for sleep and for eating . . . would not be counted” as
   hours worked, id. at 129, and the Supreme Court did not comment on the
   exclusion of meal periods from the otherwise compensable downtime in that
   case.
           In conclusion, we do not find in the regulations or caselaw analyzing
   general rules on travel time any bar to providing for a noncompensable meal
   period on airplane flights. We now examine the authorities specifically on
   meal periods to determine Akal’s compliance with them.
   II.     Bona fide meal period
           Akal argues that one hour of these return flights was noncompensable
   because it was a bona fide meal period. Compensation for all hours worked is
   the rule, but the regulations provide that an unpaid meal break can occur
   during the workday when certain conditions are met.
           The most relevant regulation is this:
           Bona fide meal periods are not worktime. Bona fide meal
           periods do not include coffee breaks or time for snacks. These
           are rest periods. The employee must be completely relieved
           from duty for the purposes of eating regular meals. Ordinarily
           30 minutes or more is long enough for a bona fide meal period.
           A shorter period may be long enough under special conditions.
           The employee is not relieved if he is required to perform any
           duties, whether active or inactive, while eating. For example,
           an office employee who is required to eat at his desk or a factory
           worker who is required to be at his machine is working while
           eating.




                                           8
Case: 20-30306      Document: 00515910385           Page: 9     Date Filed: 06/22/2021




                                     No. 20-30306


   29 C.F.R. § 785.19(a). The regulation also provides that employees do not
   need to be granted permission to leave the premises for a meal period to
   occur. § 785.19(b).
          Since 1956, Section 785.19(a) has provided that “[t]he employee must
   be completely relieved from duty for the purposes of eating regular meals.”
   See Roy v. Cnty. of Lexington, 141 F.3d 533, 544 (4th Cir. 1998) (noting the
   relevant language was promulgated in 1956). Some circuits have interpreted
   this language as creating a higher standard than the widely used
   “predominant-benefit test.” See, e.g., Busk v. Integrity Staffing Sols., Inc., 713
   F.3d 525, 531–32 n.4 (9th Cir. 2013), rev’d on other grounds, 574 U.S. 27
   (2014). In 1998, the Fourth Circuit concluded that the DOL regulation’s
   “completely relieved of duty” language did not conflict with the
   predominant-benefit test because the Secretary of Labor approvingly cited a
   Sixth Circuit case that applied the “‘predominantly for the employer’s
   benefit’ standard.” Roy, 141 F.3d at 544 (quoting F.W. Stock & Sons, Inc. v.
   Thompson, 194 F.2d 493, 496 (6th Cir. 1952)). The predominant-benefit test
   thus survived the language that the DOL implemented in 1956. We adopted
   the predominant-benefit test in 1998, joining, at that time, “most circuit
   courts.” Bernard v. IBP, Inc. of Neb., 154 F.3d 259, 264 n.16 (5th Cir. 1998).
   We will explain our considerations under that test later.
          The Ninth and the Eleventh Circuits may review under a heightened
   standard. The Ninth Circuit seemingly determines, strictly as a matter of
   fact, whether the employee has been “completely relieved of duty.” See
   Busk, 713 F.3d at 531–32. A panel of that court later applied that test to the
   ASOs and mealtimes during flights, then found in favor of Akal because the
   employee had at least one hour of free time during the return flights. Alonzo
   v. Akal Sec. Inc., 807 F. App’x 718, 720 (9th Cir. 2020). The Eleventh Circuit
   has held that “the essential consideration . . . is whether the employees are
   in fact relieved from work for the purpose of eating a regularly scheduled



                                           9
Case: 20-30306       Document: 00515910385         Page: 10   Date Filed: 06/22/2021




                                    No. 20-30306


   meal.” Kohlheim v. Glynn Cnty., 915 F.2d 1473, 1477 (11th Cir. 1990). It has
   also affirmed a district court’s application of the predominant-benefit test.
   Avery v. City of Talladega, 24 F.3d 1337, 1346–47 (11th Cir. 1994). In January
   2021, the Eleventh Circuit heard arguments on another ASO challenge to the
   meal-period policy. Gelber v. Akal Sec., Inc., No. 18-14496 (11th Cir. argued
   Jan. 15, 2021).
          The Third Circuit has reasoned that the various Ninth Circuit and
   Eleventh Circuit precedents did not actually adopt the completely-relieved-
   of-duty test, concluding that neither court actually applied that test. Babcock
   v. Butler Cnty., 806 F.3d 153, 156 (3d Cir. 2015). We mention this view only
   as part of the context for considering the differences in resolutions among the
   circuits’ review of factually similar cases.       Regardless of the proper
   understanding of the other circuits’ precedents, we are bound by our own.
          We apply the predominant-benefit test. Naylor v. Securiguard, Inc.,
   801 F.3d 501, 506 (5th Cir. 2015); Bernard, 154 F.3d at 264 n.16 (citing five
   other circuits as approving of this approach at the time). When we apply that
   test, we consider whether the employee or the employer received the
   predominant benefit from the meal break. Naylor, 801 F.3d at 506. Factors
   relevant for this consideration include:
          [1] whether the employees are subject to real limitations on
          their personal freedom which inure to the benefit of the
          employer; [2] whether restrictions are placed on the
          employee’s activities during those times, such as whether or
          not the employee may leave the work site if he chooses;
          [3] whether the employee remains responsible for substantial
          work-related duties; and [4] how frequently the time is actually
          interrupted by work-related duties.
   Bernard, 154 F.3d at 265.




                                         10
Case: 20-30306       Document: 00515910385             Page: 11      Date Filed: 06/22/2021




                                        No. 20-30306


           This language originated as a quote from a jury instruction. Id. Judge
   Wisdom for our court concluded that this “language used by the district
   court accurately reflects the standard and factors employed by the courts
   when applying the predominant benefit test.” Id. at 266. We continue to
   agree with the district court in Bernard when it prefaced its instruction with
   the phrase that these were “[a]mong the factors” to consider. Id. at 265
   (quoting the jury instruction). There may be other considerations that also
   would be relevant. We do not see any others in this case, though.
           Before analyzing those factors, we briefly address two preliminary
   matters. First, the parties disagree on who bears the burden of proof. This
   issue need not be resolved because even if Akal carries the burden of proof,
   it succeeded in carrying that burden. 5 Second, the ASOs posit that this
   court’s test is so fact intensive as to preclude granting summary judgment.
   Though we acknowledge that the test certainly requires a review of the facts,
   that alone would not prevent application of the test at the summary-judgment
   stage. See, e.g., Naylor, 801 F.3d at 508 (affirming, in part, summary
   judgment in favor of an employer because the mandatory travel time was too
   de minimis to interfere with certain employees’ lunch break). As with
   summary judgments generally, if there are no genuine disputes of material
   fact, summary judgment is appropriate. An example of affirming summary
   judgment in a meal-period case is in the nonprecedential decision of Alvarez
   v. City of El Paso, 32 F. App’x 126, 2002 WL 334630, at *1 (5th Cir. 2002).
   We conclude, as implicitly the Alvarez panel must have as well, that there is



           5
               Fifth Circuit precedent clearly places the burden on the employer. See, e.g.,
   Naylor, 801 F.3d at 508. Akal’s argument is that intervening Supreme Court authority
   requires us to “modernize” the placement of the burden. See Encino Motorcars, LLC v.
   Navarro, 138 S. Ct. 1134, 1142 (2018). We do not resolve whether revising this circuit’s
   position is proper, as we determine Akal succeeded in carrying the burden.




                                              11
Case: 20-30306     Document: 00515910385            Page: 12   Date Filed: 06/22/2021




                                     No. 20-30306


   nothing inherent in the predominant-benefit test’s factors that prevents
   summary judgment in an appropriate case.
          The preliminary issues resolved, we now apply the predominant-
   benefit test. The overall goal of the analysis is to determine “whether the
   employee can use the time effectively for his or her own purposes.” Bernard,
   154 F.3d at 266 (quoting Henson v. Pulaski Cnty. Sheriff Dep’t, 6 F.3d 531, 534
   (8th Cir. 1993)). We will return to the initial factor in the analysis, “whether
   the employees are subject to real limitations on their personal freedom which
   inure to the benefit of the employer,” after considering the categories of
   limitations that the other factors describe. See id.
          The second factor examines restrictions on the employee’s activities
   during the meal breaks, including whether they may leave the work site. See
   id. Here, the ASOs are prevented from leaving the worksite during the
   mandatory meal break and may not use their cellular phones or other
   handheld devices that require internet access. The ASOs contrast these
   restrictions to cases where the employees went to break rooms or otherwise
   left their “workspaces” to enjoy their meals.
          Akal’s restrictions, of course, are inherent to working on an airplane
   rather than established at the discretion of the employer. At least one
   regulation, previously discussed, applies to those whose job requires
   “working while riding [on an airplane], except during bona fide meal
   periods.” 29 C.F.R. § 785.41. The only issue as to that regulation, which we
   already mentioned, is whether the ASOs are within the class of assistants and
   helpers to the pilot that the regulation contemplates.           Regardless, a
   noncompensable meal period — even if movement is confined to an airplane
   or other mode of transportation — is recognized by that regulation. Even
   beyond the restrictions that arise from being in an airplane, the regulations
   more generally do not require that the employee be allowed to leave the place




                                          12
Case: 20-30306        Document: 00515910385              Page: 13       Date Filed: 06/22/2021




                                         No. 20-30306


   of work to enjoy a bona fide meal period.                 § 785.19(b).       Many cases
   acknowledge that some limitations on an employee are acceptable during a
   meal period, such as requiring them to remain in uniform, on the jobsite, and
   available to respond to emergencies if needed. See, e.g., Ruffin v. MotorCity
   Casino, 775 F.3d 807, 812–15 (6th Cir. 2015).
           We conclude that the effect of any limitations on the ASOs’ activities
   imposed during an ostensible meal period must be analyzed in the context of
   the relevant workplace. These restrictions on the ASOs’ activities do not
   undercut the validity of the meal break.
           We will consider the final two factors together: “whether the
   employee remains responsible for substantial work-related duties; and how
   frequently the time is actually interrupted by work-related duties.” Bernard,
   154 F.3d at 265. Any infrequent interruptions do not invalidate the policy of
   a noncompensable meal period. The Sixth Circuit has held, for example, that
   regularly having to monitor a radio during meal periods and responding if
   called did not transform the meal period into compensable worktime.
   Ruffin, 775 F.3d at 812. 6 We agree with that analysis. The record here shows
   that the ASOs almost always had at least one hour on the return flights when
   they had no work-related duties. We discover deposition testimony by one
   ASO that she occasionally had to work during a break on these empty return
   flights, but there was no evidence of other employees who had to work during
   a meal break or of any substantial or frequent interruptions during an
   announced meal period. Other employees testified that on return flights they
   received at least one hour of free time to spend as they pleased.


           6
             We note that the Sixth Circuit places the burden of proof on the employee,
   whereas we place the burden of proof on the employer. Compare Ruffin, 775 F.3d at 811,
   with Bernard, 154 F.3d at 265. Regardless, we find the analysis of the limitations discussed
   in Ruffin persuasive.




                                               13
Case: 20-30306       Document: 00515910385             Page: 14      Date Filed: 06/22/2021




                                        No. 20-30306


          We now return to the first factor. In this context, no benefit to Akal
   (not counting the monetary one) has been shown arising from the inevitable
   restrictions on mobility or the prohibitions on the use of technological devices
   when confined to the airplane. The only limitations were those inherent to
   being on an airplane, and they did not inure to Akal’s benefit. As to the
   application of the policy, the ASOs have not presented evidence that they did
   not regularly receive this one hour of personal time on every return flight,
   free from work-related duties. We agree with the district court that the ASOs
   “fail to identify any work-related duties they claim interfered with the bona
   fide meal periods.” Thus, each “employee can use the time effectively for
   his or her own purposes.” Bernard, 154 F.3d at 266.
           We conclude that the ASOs were the ones who predominantly
   benefited from the one-hour meal periods.
           Beyond making arguments about the predominant-benefit test, the
   ASOs also argue that the meals needed to be regularly scheduled. 7 The ASOs
   rely on one of our decisions in which this sentence appears: “[t]he meal
   period must be scheduled, occur at a regular time, and normally be thirty
   minutes or more. 29 C.F.R. § 785.19.” Lee v. Coahoma Cnty., 937 F.2d 220,
   225 (5th Cir. 1991). Despite that language, the Lee court held that the law
   enforcement agency’s “catch as catch can” meal periods were properly
   classified as bona fide and exempt from compensation. Id. A close look at
   the sentence in Lee about regular mealtimes reveals that it follows two
   sentences that were explicitly about what the employees were claiming, and


          7
            Another ASO argument is that the ostensible mealtime did not actually have any
   “connection to eating.” We do not see any requirement that an employee actually eat a
   meal, only that sufficient time for a meal is provided. Certainly, a mandatory,
   noncompensable meal period cannot be unreasonably long. One hour in these
   circumstances was a reasonable amount of time. We do not further analyze the length of a
   valid meal break.




                                             14
Case: 20-30306       Document: 00515910385             Page: 15      Date Filed: 06/22/2021




                                        No. 20-30306


   it precedes one final sentence of explanation about the employees’
   arguments. Id. In light of the holding in Lee, which did not require a set
   schedule for meals, the court when mentioning regularity of meals must have
   simply been continuing its explanation of the employees’ position on appeal. 8
   The Tenth Circuit has concluded similarly. See Bates v. Dep’t of Corr. of State
   of Kan., 81 F.3d 1008, 1011–12 (10th Cir. 1996). Significantly, this court has
   not suggested since Lee that a regular schedule for meals is required.
           Finally, Akal’s failure to record when each ASO took a meal break
   does not alter our conclusion. An automatic deduction such as was done here
   will not itself violate the FLSA. See White v. Baptist Mem’l Health Care Corp.,
   699 F.3d 869, 873 (6th Cir. 2012). The ASOs concede that “what matters is
   whether the employees are given bona fide meal breaks under the Act.”
           These one-hour breaks satisfy the regulation and this circuit’s
   predominant-benefit test.
           AFFIRMED.




           8
             The language of Section 785.19(a) further supports this interpretation, as the
   regulation states only that “[t]he employee must be completely relieved from duty for the
   purposes of eating regular meals,” not regularly scheduled ones.




                                              15